Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section V - Court of Auditors
 Type: Decision
 Subject Matter: budget;  EU finance;  EU institutions and European civil service
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/78 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section V  Court of Auditors (2009/636/EC) THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2007 (1),  having regard to the final annual accounts of the European Communities for the financial year 2007  Volume I (C6-0419/2008) (2),  having regard to the Court of Auditors annual report to the discharge authority on internal audits carried out in 2007,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2007, together with the audited institutions replies (3),  having regard to the report by the External Auditor on the Court of Auditors accounts for the financial year 2007 (4),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (5),  having regard to Articles 272(10), 274, 275 and 276 of the EC Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0152/2009), 1. Grants the Secretary-General of the Court of Auditors discharge in respect of the implementation of its budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ L 77, 16.3.2007. (2) OJ C 287, 10.11.2008, p. 1. (3) OJ C 286, 10.11.2008, p. 1. (4) OJ C 318, 12.12.2008, p. 1. (5) OJ C 287, 10.11.2008, p. 111. (6) OJ L 248, 16.9.2002, p. 1. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of its Decision on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section V  Court of Auditors THE EUROPEAN PARLIAMENT,  having regard to the European Union general budget for the financial year 2007 (1),  having regard to the final annual accounts of the European Communities for the financial year 2007  Volume I (C6-0419/2008) (2),  having regard to the Court of Auditors annual report to the discharge authority on internal audits carried out in 2007,  having regard to the Annual Report of the Court of Auditors on the implementation of the budget concerning the financial year 2007, together with the audited institutions replies (3),  having regard to the report by the External Auditor on the Court of Auditors accounts for the financial year 2007 (4),  having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (5),  having regard to Articles 272(10), 274, 275 and 276 of the EC Treaty,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Articles 50, 86, 145, 146 and 147 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0152/2009), 1. Notes that in 2007 the European Court of Auditors (ECA) had commitment appropriations available amounting to a total of EUR 122 million (2006: EUR 114 million (7)), with a utilisation rate of 90,21 %, below the average of the other institutions (93,82 %); 2. Recalls that, as regards the financial year 2007, the ECAs accounts were audited by an external firm, PricewaterhouseCoopers (in previous years by KPMG), which reached the following conclusions: (a) in relation to the accuracy of the accounts for the financial year 2007, that [i]n our opinion, these financial statements give a true and fair view of the financial position of the European Court of Auditors as of 31 December 2007, and its financial performance and its cash flows for the year then ended in accordance with Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 [on the Financial Regulation applicable to the general budget of the European Communities], Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of the said Council Regulation, and the European Court of Auditors Accounting Rules; and (b) in relation to the use of financial resources assigned to the Court and the adequacy of control procedures in place during the financial year 2007, that nothing has come to our attention that causes us to believe that in all material respects and based on (identified) criteria, (a) the resources assigned to the Court have not been used for their intended purposes, and (b) the control procedures in place do not provide the necessary guarantees to ensure the compliance of financial operations with the applicable rules and regulations; 3. Welcomes the fact that a new integrated system for management and financial control (SAP), in operation since 1 January 2008, has been developed on an interinstitutional basis by the Council, the ECA and the Court of Justice, and thereby represents substantial budget savings and also gains in efficiency for the three institutions involved; 4. Also welcomes the fruitful interinstitutional cooperation with the Court of Justice as regards training; 5. Notes that the 2007 report of the ECAs Internal Auditor was largely positive, establishing that the K2 building project was effectively managed and that the K2 building was handed over several months ahead of schedule and within the budgetary envelope foreseen; welcomes in this context the fact that most recommendations put forward by the Internal Auditor have been accepted and integrated into corrective action plans; 6. Notes that two new Members joined the ECA in the course of 2007 following the accession of Bulgaria and Romania; notes the fact that the original organising principle of the European audit function  one national from each Member State  has now resulted in an organisation governed by a college of 27 Members; is convinced that this structure has reached its limits and that an in-depth reform and strengthening of the European Unions external audit arrangements is needed; stresses that the stronger the ECA is, the stronger the discharge authority and the better the scrutiny of the executive; invites, therefore, the Member States to initiate discussions on a reform of the ECA, and to include Parliament in these discussions; 7. Observes that a peer review report by an international peer review team was delivered in December 2008; regrets the fact that that report did not address the fundamental question, which is whether the current structure of the Unions external audit function is adequate; 8. Notes, in relation to declarations of Members financial interests, that, in compliance with the ECAs Code of Conduct, ECA Members communicate a declaration of their financial interests and other assets (including shares, convertible bonds and investment certificates as well as land and real estate, together with their spouses professional activities) to the President of the ECA, who keeps them under confidential custody, and that these declarations are not published; 9. Reiterates its call that, as a matter of principle and in the interests of transparency, Members of all institutions should be required to submit a declaration of financial interests, which should be accessible on the Internet via a public register; does not agree that the ECA should wait, as it suggested, until a standardised format, applicable to all EU institutions, is available; proposes the appointment of independent monitoring officers in each institution whose task would be to report annually and publicly on received declarations; 10. Requests the ECA, in this context, to include in its following activity report a chapter giving a detailed account of the follow-up during the year to Parliaments earlier discharge decisions, including possible explanations for not having followed the recommendations; 11. Notes that, despite amendments to the Financial Regulation, its rules on procurement are still excessively cumbersome for smaller institutions, such as the ECA, especially in relation to tenders for contracts for relatively small amounts; invites the Commission  when carrying out its preliminary work prior to drawing up any future proposals for amendment to the Financial Regulation  to consult extensively with the Secretary-General of the ECA and its administration in order to ensure that their concerns are fully taken into account in the final draft. (1) OJ L 77, 16.3.2007. (2) OJ C 287, 10.11.2008, p. 1. (3) OJ C 286, 10.11.2008, p. 1. (4) OJ C 318, 12.12.2008, p. 1. (5) OJ C 287, 10.11.2008, p. 111. (6) OJ L 248, 16.9.2002, p. 1. (7) 2005: EUR 107,5 million.